DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction & Status of Claims
Applicant’s election without traverse of Group I, claim(s) 1-3 and 6, drawn to a hot-pressed steel sheet member in the reply filed on 09/21/2021 is acknowledged.
Claims 4-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/21/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art
(mass%)
C
C: 0.30% or more and less than 0.50%
0.20% to 0.50% of carbon (C)
Si
Si: 0.01% or more and 2.0% or less
0.5% or less of silicon (Si)
Mn
Mn: 0.5% or more and 3.5% or less
1.0% to 2.0% of manganese (Mn)
Nb
Nb: 0.001% or more and 0.10% or less
Niobium (Nb): 0.01% to 0.07%
P
P: 0.05% or less
0.010% or less of phosphorus (P)
S
S: 0.01% or less
0.003% or less of sulfur (S)
Al
Al: 0.01% or more and 1.00% or less
0.01% to 0.1% of aluminum (Al)
N
N: 0.01% or less
0.01% or less of nitrogen (N)
Mo, Cr, Ti, B, Ca, V, Cu, Ni, Sn, Zn, Co, Zr, Ta, W
Claim 2: at least one selected from 
the group consisting of
Mo: 0.35% or less,
Cr: 0.35% or less,
Ti: 0.15% or less,
B: 0.0050% or less,
Ca: 0.005% or less,
V: 0.05% or less,
Cu: 0.50% or less,
Ni: 0.50% or less,
Sn: 0.50% or less,
Zn: 0.10% or less,
Co: 0.10% or less,
Zr: 0.10% or less,
Ta: 0.10% or less, and
W: 0.10% or less.
0.05% to 0.3% of molybdenum (Mo)
Fe + 
impurities
Balance
Balance







Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2017/111456 A1 via its US English equivalent US 2019/0003004 A1 of Cho (US'004) cited in the IDS dated 04/07/2020.
Regarding claims 1 and 2, WO 2017/111456 A1 via its US English equivalent US 2019/0003004 A1 of Cho (US'004) teaches a part that is [0076] “manufactured by hot press forming or post-heat treatment after forming” [0022] “hot press formed steel sheet” [0050] “a part for vehicle”wherein the steel has a {[0011], [0018]-[0054]} composition wherein the claimed ranges of the constituent elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
It is noted that the prior art does not explicitly teach that its steel has of the formulaic expression and the “ratio of a C content in mass % to a Nb content in mass %, C/Nb, is from 22 to 100” of instant claim 1. However, as the prior art discloses a composition wherein the claimed ranges of the various elements of the instant alloy overlap or lie inside the ranges of various elements (C, Nb) of the alloy of the prior art, the ranges of the formulaic expression of the instant claims would also overlap or lie inside the values of the prior art resulting from the instant formulaic expressions. As a proof of concept, the prior art teaches 0.20% to 0.50% of carbon (C) and Niobium (Nb): 0.01% to 0.07% which means that the C/Nb ranges from 2.8571 In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the prior art, In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the claimed limitation of “a microstructure in which an average grain size of prior austenite grains is 8 μm or less” of instant claim 1, the prior art teaches of [0034], [0051], [0053] [0079] suppressing or inhibiting the growth of an austenite grain and also teaches of method to keep the austenite grains from coarsening. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US'004 and minimize the prior austenite grains including limiting it to the claimed range so to increase the strength of steel, reduce the segregation of P and decrease energy costs required for heating [0034] [0051] [0053], [0079] [0081].
Regarding the claimed limitation of “a volume fraction of martensite is 90% or more” of instant claim 1, the prior art teaches that its steel has {abstract, [0011], [0058]-[0068]} “by an area ratio” “a microstructure comprising 90% or more of tempered martensite” thereby reading on the instant limitation. It is noted that the prior art teaches microstructure ranges in area% while the instant claims recite it in volume%. However, one skilled in the art recognizes that point counting method employed in determining microstructure phases teaches that area% and volume% are identical in terms of the absolute values. Therefore, the units of the prior art and the instant claims are deemed to be the same. 
prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the claimed limitation of “a solute C content is 25% or less of a total C content”, of instant claim 1, although the prior art teaches [0016] “By the heat treatment, carbon, present as a solid solute in a martensite structure of a part”, it does not explicitly teach it being present in the range as claimed in the instant claims. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP § 2112.01 I. “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01 II. Therefore, it is expected that the alloy of the prior art possesses the properties as claimed in the instant claims since a) the claimed and prior art products are identical or substantially identical in structure or composition (see compositional analysis above), b) the claimed and prior art products are identical or substantially identical in structure or composition (see microstructural analysis above ) and c) the claimed and prior art products are produced by identical or substantially identical processes [{instant alloy instant specification [0066]-[0079]}; {Prior art [0074]-[0101]}].Since the Office does not have a laboratory to test the reference alloy, it is applicant’s burden to show that the reference alloy does not possess the properties as claimed in the instant claims.  See In re Best, 195 USPQ 430, 433 (CCPA 1977); In re Marosi, 218 USPQ 289, 292-293 (Fed. Cir. 1983); In re Fitzgerald et al., 205 USPQ 594 (CCPA 1980).
Regarding claims 3 and 6, it is noted that the prior art does not explicitly teach of its steel “further comprising, on a surface thereof, an Al or Al alloy coated or plated layer or a Zn or Zn alloy coated or plated layer” of the instant claims. However, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US'004 and add a coated or plated layer including that claimed in the instant claims since it is well known that these coatings would improve the corrosion resistance of the steel.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6-17 of copending Application No. 16/762501 (reference application). (Please note that Examiner uses US 2021/0130919 A1 for comparison with instant claims) Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application reveal a hot-pressed steel sheet member with substantially identical composition and properties.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030. The examiner can normally be reached M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733